—In an action to recover damages for personal injuries, the defendants Board of Managers of Yorkshire Commons at Quail Run, Eastwind Management, and Linda Donato appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered May 18, 1999, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The appellants failed to submit sufficient evidence demonstrating their entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). In any event, in opposition to the motion, the plaintiff submitted sufficient evidence in admissible form to create issues of fact regarding whether the appellants had notice of the ice on the sidewalk in sufficient time to remedy the condition and whether they were negligent in failing to shovel a path from the parking lot to the sidewalk. Sullivan, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.